                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION


CHRISTOPHER G. HUTCHESON                                                                PLAINTIFF


v.                                     Civil No. 6:19-cv-06134


HOT SPRING COUNTY JAIL                                                               DEFENDANT




                                               ORDER


       Before the Court is the Report and Recommendation (ECF No. 7) filed December 26, 2019,

by the Honorable Mark E. Ford, United States Magistrate Judge for the Western District of

Arkansas. (ECF No. 8.)          Plaintiff filed this civil rights action pursuant to 42 U.S.C. § 1983

claiming his constitutional rights were violated by the denial of mental health care while

incarcerated in the Hot Spring County Jail. Hot Spring County Jail is the only named defendant

in the Complaint (ECF No. 2.) Judge Ford recommends that Plaintiff’s complaint be dismissed

without prejudice because the Hot Spring County Jail is a building and not a person or legal entity

subject to suit under § 1983.

       No party has filed objections to the Report and Recommendation, and the time to object

has passed.   See 28 U.S.C. § 636(b)(1).          Upon review, the Court adopts the Report and

Recommendation in toto.

       Accordingly, Plaintiff’s Complaint should be and hereby is DISMISSED WITHOUT

PREJUDICE. The dismissal of this action constitutes a “strike” under 28 U.S.C. § 1915(g), and




                                                               1
the Clerk is directed to place a § 1915(g) strike flag on the case.

      IT IS SO ORDERED this 27th day of February 2020.



                                               /s/Robert   T. Dawson
                                               ROBERT T. DAWSON
                                               SENIOR U.S. DISTRICT JUDGE




                                                               2
